

Exhibit 10.1
SHOE CARNIVAL, INC.
2017 EQUITY INCENTIVE PLAN




1. Purpose.  The purpose of the Shoe Carnival, Inc. 2017 Equity Incentive Plan
is to attract and retain the best available personnel for positions of
responsibility with the Company, to provide additional incentives to them and
align their interests with those of the Company's shareholders, and to thereby
promote the Company's long-term business success.
2. Definitions.  In this Plan, the following definitions will apply.
(a) "Affiliate" means any entity that is a Subsidiary or Parent of the Company.


(b) "Agreement" means the written or electronic agreement or notice containing
the terms and conditions applicable to each Award granted under the Plan.  An
Agreement is subject to the terms and conditions of the Plan.
(c) "Award" means a grant made under the Plan in the form of Options, Stock
Appreciation Rights, Restricted Stock, Stock Units, or an Other Stock-Based
Award.
(d) "Board" means the Board of Directors of the Company.
(e) "Cause" means what the term is expressly defined to mean in a then-effective
written agreement (including an Agreement) between a Participant and the Company
or any Affiliate, or, in the absence of any such then-effective agreement or
definition, means a Participant's (i) ongoing failure to perform satisfactorily
the duties reasonably required of the Participant by the Company (other than by
reason of Disability); (ii) material violation of any law, rule, regulation,
court order or regulatory directive (other than traffic violations, misdemeanors
or other minor offenses); (iii) material breach of the Company's business
conduct or ethics code or of any fiduciary duty or nondisclosure,
non-solicitation, non-competition or similar obligation owed to the Company or
any Affiliate; (iv) engaging in any act or practice that involves personal
dishonesty on the part of the Participant or demonstrates a willful and
continuing disregard for the best interests of the Company and its Affiliates;
or (v) engaging in dishonorable or disruptive behavior, practices or acts which
would be reasonably expected to harm or bring disrepute to the Company or any of
its Affiliates, their business or any of their customers, employees or vendors.
(f) "Change in Control" means one of the following:
(i)         An Exchange Act Person becomes the beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
representing 35% or more of the combined voting power of the Company's then
outstanding Voting Securities, except that the following will not constitute a
Change in Control:


(A)         any acquisition of securities of the Company by an Exchange Act
Person from the Company for the purpose of providing financing to the Company;


(B)         any formation of a Group consisting solely of beneficial owners of
the Company's Voting Securities as of the effective date of this Plan; or



--------------------------------------------------------------------------------

(C)         any repurchase or other acquisition by the Company of its Voting
Securities that causes any Exchange Act Person to become the beneficial owner of
35% or more of the Company's Voting Securities.


If, however, an Exchange Act Person or Group referenced in clause (A), (B) or
(C) above acquires beneficial ownership of additional Company Voting Securities
after initially becoming the beneficial owner of 35% or more of the combined
voting power of the Company's Voting Securities by one of the means described in
those clauses, then a Change in Control will be deemed to have occurred.


(ii)          Individuals who are Continuing Directors cease for any reason to
constitute a majority of the members of the Board.


(iii)         A Corporate Transaction is consummated, unless, immediately
following such Corporate Transaction, all or substantially all of the
individuals and entities who were the beneficial owners of the Company's Voting
Securities immediately prior to such Corporate Transaction beneficially own,
directly or indirectly, 65% or more of the combined voting power of the then
outstanding Voting Securities of the surviving or acquiring entity resulting
from such Corporate Transaction (including beneficial ownership through the
ultimate Parent of such entity) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Company's
Voting Securities.


Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Code Section 409A, and if that Award
provides for a change in the time or form of payment upon a Change in Control,
then no Change in Control shall be deemed to have occurred upon an event
described in this Section 2(f) unless the event would also constitute a change
in ownership or effective control of, or a change in the ownership of a
substantial portion of the assets of, the Company under Code Section 409A.
(g) "Code" means the Internal Revenue Code of 1986, as amended and in effect
from time to time.  For purposes of the Plan, references to sections of the Code
shall be deemed to include any applicable regulations thereunder and any
successor or similar statutory provisions.
(h) "Committee" means two or more Non‑Employee Directors designated by the Board
to administer the Plan under Section 3, each member of which shall be (i) an
independent director within the meaning of the rules and regulations of the
Nasdaq Stock Market, (ii) a non-employee director within the meaning of Exchange
Act Rule 16b-3, and (iii) an outside director for purposes of Code Section
162(m).
(i) "Company" means Shoe Carnival, Inc., an Indiana corporation, or any
successor thereto.
(j)            "Continuing Director" means an individual (i) who is, as of the
effective date of the Plan, a director of the Company, or (ii) who becomes a
director of the Company after the effective date hereof and whose initial
election, or nomination for election by the Company's shareholders, was approved
by at least a majority of the then Continuing Directors, but excluding, for
purposes of this clause (ii), an individual whose initial assumption of office
occurs as a result of an actual or threatened proxy contest relating to the
election of directors.


(k) "Corporate Transaction" means (i) a sale or other disposition of all or
substantially all of the assets of the Company, or (ii) a merger, consolidation,
share exchange or similar transaction involving the Company, regardless of
whether the Company is the surviving corporation.


2

--------------------------------------------------------------------------------

(l) "Disability" means (i) any permanent and total disability under any
long-term disability plan or policy of the Company or its Affiliates that covers
the Participant, or (ii) if there is no such long-term disability plan or
policy, "total and permanent disability" within the meaning of Code Section
22(e)(3).
(m) "Employee" means an employee of the Company or an Affiliate.
(n) "Exchange Act" means the Securities Exchange Act of 1934, as amended and in
effect from time to time.
(o) "Exchange Act Person" means any natural person, entity or Group other than
(i) the Company or any Affiliate; (ii) any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate; (iii) an
underwriter temporarily holding securities in connection with a registered
public offering of such securities; or (iv) an entity whose Voting Securities
are beneficially owned by the beneficial owners of the Company's Voting
Securities in substantially the same proportions as their beneficial ownership
of the Company's Voting Securities.
(p) "Fair Market Value" of a Share means the fair market value of a Share
determined as follows:


(i)           If the Shares are readily tradable on an established securities
market (as determined under Code Section 409A), then Fair Market Value will be
the closing sales price for a Share on the principal securities market on which
it trades on the date for which it is being determined, or if no sale of Shares
occurred on that date, on the next preceding date on which a sale of Shares
occurred, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or


(ii)         If the Shares are not then readily tradable on an established
securities market (as determined under Code Section 409A), then Fair Market
Value will be determined by the Committee as the result of a reasonable
application of a reasonable valuation method that satisfies the requirements of
Code Section 409A.


(q) "Full Value Award" means an Award other than an Option Award or Stock
Appreciation Right Award.


(r) "Good Reason" means, unless otherwise defined in a then-effective written
agreement (including an Agreement) between a Participant and the Company or any
Affiliate, the existence of one or more of the following conditions without the
Participant's written consent, so long as the Participant provided written
notice to the Company of the existence of the condition not later than 90 days
after the initial existence of the condition and the condition has not been
remedied by the Company within 30 days after its receipt of such notice: (i) any
material, adverse change in the Participant's duties, responsibilities, or
authority; (ii) a material reduction in the Participant's base salary or bonus
opportunity; or (iii) a geographical relocation of the Participant's principal
office location by more than 50 miles.


(s) "Grant Date" means the date on which the Committee approves the grant of an
Award under the Plan, or such later date as may be specified by the Committee on
the date the Committee approves the Award.


3

--------------------------------------------------------------------------------

(t) "Group" means two or more persons who act, or agree to act together, as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding, voting or disposing of securities of the Company.
(u) "Non-Employee Director" means a member of the Board who is not an Employee.
(v) "Option" means a right granted under the Plan to purchase a specified number
of Shares at a specified price.  An "Incentive Stock Option" or "ISO" means any
Option designated as such and granted in accordance with the requirements of
Code Section 422.  A "Non‑Qualified Stock Option" or "NQSO" means an Option
other than an Incentive Stock Option.


(w) "Other Stock-Based Award" means an Award described in Section 11 of this
Plan.


(x) "Parent" means a "parent corporation," as defined in Code Section 424(e).


(y) "Participant" means a person to whom a then-outstanding Award has been
granted under the Plan.
(z) "Performance-Based Compensation" means an Award to a person who is, or is
determined by the Committee to likely become, a "covered employee" (as defined
in Section 162(m)(3) of the Code) and that is intended to constitute
"performance-based compensation" within the meaning of Section 162(m)(4)(C) of
the Code.
(aa) "Plan" means this Shoe Carnival, Inc. 2017 Equity Incentive Plan, as
amended and in effect from time to time.
(bb) "Prior Plan" means the Shoe Carnival, Inc. 2000 Stock Option and Incentive
Plan, as amended.


(cc) "Restricted Stock" means Shares issued to a Participant that are subject to
such restrictions on transfer, vesting conditions and other restrictions or
limitations as may be set forth in this Plan and the applicable Agreement.
(dd) "Retirement" shall have such definition as set forth in the applicable
Award Agreement.
(ee)  "Service" means the provision of services by a Participant to the Company
or any Affiliate in any Service Provider capacity.  A Service Provider's Service
shall be deemed to have terminated either upon an actual cessation of providing
services to the Company or any Affiliate or upon the entity to which the Service
Provider provides services ceasing to be an Affiliate.  Except as otherwise
provided in this Plan or any Agreement, Service shall not be deemed terminated
in the case of (i) any approved leave of absence; (ii) transfers among the
Company and any Affiliates in any Service Provider capacity; or (iii) any change
in status so long as the individual remains in the service of the Company or any
Affiliate in any Service Provider capacity.
(ff) "Service Provider" means an Employee, a Non-Employee Director, or any
consultant or advisor who is a natural person and who provides services (other
than in connection with (i) a capital-raising transaction or (ii) promoting or
maintaining a market in Company securities) to the Company or any Affiliate.
(gg) "Share" means a share of Stock.
4

--------------------------------------------------------------------------------

(hh)           "Stock" means the common stock, $0.01 par value per Share, of the
Company.
(ii) "Stock Appreciation Right" or "SAR" means the right to receive, in cash
and/or Shares as determined by the Committee, an amount equal to the
appreciation in value of a specified number of Shares between the Grant Date of
the SAR and its exercise date.
(jj) "Stock Unit" means a right to receive, in cash and/or Shares as determined
by the Committee, the Fair Market Value of a Share, subject to such restrictions
on transfer, vesting conditions and other restrictions or limitations as may be
set forth in this Plan and the applicable Agreement.


(kk)           "Subsidiary" means a "subsidiary corporation," as defined in Code
Section 424(f), of the Company.


(ll) "Substitute Award" means an Award granted upon the assumption of, or in
substitution or exchange for, outstanding awards granted by a company or other
entity acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines.  The terms and conditions of a Substitute Award may vary
from the terms and conditions set forth in the Plan to the extent that the
Committee at the time of the grant may deem appropriate to conform, in whole or
in part, to the provisions of the award in substitution for which it has been
granted.


(mm) "Voting Securities" of an entity means the outstanding equity securities
entitled to vote generally in the election of directors of such entity.


3. Administration of the Plan.
(a) Administration.  The authority to control and manage the operations and
administration of the Plan shall be vested in the Committee in accordance with
this Section 3.
(b) Scope of Authority.  Subject to the terms of the Plan, the Committee shall
have the authority, in its discretion, to take such actions as it deems
necessary or advisable to administer the Plan, including:


(i)          determining the Service Providers to whom Awards will be granted,
the timing of each such Award, the type of Award and the number of Shares
covered by each Award, the terms, conditions, performance criteria, restrictions
and other provisions of Awards, and the manner in which Awards are paid or
settled;


(ii)         cancelling or suspending an Award, accelerating the vesting or
extending the exercise period of an Award, or otherwise amending the terms and
conditions of any outstanding Award, subject to the requirements of Sections
6(b), 15(d) and 15(e);


(iii)        adopting sub-plans or special provisions applicable to Awards,
establishing, amending or rescinding rules to administer the Plan, interpreting
the Plan and any Award or Agreement, reconciling any inconsistency, correcting
any defect or supplying an omission in the Plan or any Agreement, and making all
other determinations necessary or desirable for the administration of the Plan;
and


(iv)        granting Substitute Awards under the Plan.


5

--------------------------------------------------------------------------------

(c) Acts of the Committee; Delegation.  A majority of the members of the
Committee shall constitute a quorum for any meeting of the Committee, and any
act of a majority of the members present at any meeting at which a quorum is
present or any act unanimously approved in writing or electronically by all
members of the Committee shall be the act of the Committee.  Any such action of
the Committee shall be valid and effective even if one or more members of the
Committee at the time of such action are later determined not to have satisfied
all of the criteria for membership in clauses (i), (ii) and (iii) of Section
2(h).  To the extent not inconsistent with applicable law or stock exchange
rules, the Committee may delegate all or any portion of its authority under the
Plan to any one or more of its members or, as to Awards to Participants who are
not subject to Section 16 of the Exchange Act, to one or more directors or
executive officers of the Company or to a committee of the Board comprised of
one or more directors of the Company.  The Committee may also delegate
non-discretionary administrative responsibilities in connection with the Plan to
such other persons as it deems advisable.


(d) Finality of Decisions.  The Committee's interpretation of the Plan and of
any Award or Agreement made under the Plan and all related decisions or
resolutions of the Board or Committee shall be final and binding on all parties
with an interest therein.


(e) Indemnification.  Each person who is or has been a member of the Committee
or of the Board, and any other person to whom the Committee delegates authority
under the Plan, shall be indemnified by the Company, to the maximum extent
permitted by law, against liabilities and expenses imposed upon or reasonably
incurred by such person in connection with or resulting from any claims against
such person by reason of the performance of the individual's duties under the
Plan.  This right to indemnification is conditioned upon such person providing
the Company an opportunity, at the Company's expense, to handle and defend the
claims before such person undertakes to handle and defend them on such person's
own behalf.  The Company will not be required to indemnify any person for any
amount paid in settlement of a claim unless the Company has first consented in
writing to the settlement.  The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such person or persons
may be entitled under the Company's Articles of Incorporation or Bylaws, as a
matter of law, or otherwise.


4. Shares Available Under the Plan.


(a) Maximum Shares Available.  Subject to Section 4(b) and to adjustment as
provided in Section 12(a), the number of Shares that may be the subject of
Awards and issued under the Plan shall be 1,000,000.  No further awards may be
made under the Prior Plan after the effective date of this Plan.  Shares issued
under the Plan may come from authorized and unissued shares or issued shares
heretofore or hereafter reacquired and held as treasury shares.  In determining
the number of Shares to be counted against this share reserve in connection with
any Award, the following rules shall apply:
(i)         Where the number of Shares subject to an Award is variable on the
Grant Date, the number of Shares to be counted against the share reserve shall
be the maximum number of Shares that could be received under that particular
Award, until such time as it can be determined that only a lesser number of
shares could be earned or received.
(ii)         Where two or more types of Awards are granted to a Participant in
tandem with each other, such that the exercise of one type of Award with respect
to a number of Shares cancels at least an equal number of Shares of the other,
the number of Shares to be counted against the share reserve shall be the
largest number of Shares that would be counted against the share reserve under
either of the Awards.


6

--------------------------------------------------------------------------------

(iii)         Shares subject to Substitute Awards shall not be counted against
the share reserve, nor shall they reduce the Shares authorized for grant to a
Participant in any calendar year.


(iv)         Awards that will be settled solely in cash shall not be counted
against the share reserve, nor shall they reduce the Shares authorized for grant
to a Participant in any calendar year.


(b) Effect of Forfeitures and Other Actions.  Any Shares subject to an Award, or
to an award granted under the Prior Plan that is outstanding on the effective
date of this Plan (a "Prior Plan Award"), that expires, is cancelled or
forfeited or is settled for cash shall, to the extent of such cancellation,
forfeiture, expiration or cash settlement, again become available for Awards
under this Plan, and the share reserve under Section 4(a) shall be
correspondingly replenished, with such increase based on the same number of
shares by which the applicable share reserve was decreased upon the grant of the
applicable award.  The following Shares shall not, however, again become
available for Awards or replenish the share reserve under Section 4(a): (i)
Shares tendered (either actually or by attestation) by the Participant or
withheld by the Company in payment of the exercise price of a stock option
issued under this Plan or the Prior Plan, (ii) Shares tendered (either actually
or by attestation) by the Participant or withheld by the Company to satisfy any
tax withholding obligation with respect to any Award or Prior Plan Award, (iii)
Shares repurchased by the Company with proceeds received from the exercise of a
stock option issued under this Plan or the Prior Plan, and (iv) Shares subject
to a stock appreciation right award issued under this Plan or the Prior Plan
that are not issued in connection with the stock settlement of that award upon
its exercise.


(c) Effect of Plans Operated by Acquired Companies.  If a company acquired by
the Company or any Subsidiary or with which the Company or any Subsidiary
combines has shares available under a pre-existing plan approved by shareholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall supplement the Share reserve under Section 4(a).  Awards
using such available shares shall not be made after the date awards or grants
could have been made under the terms of the pre-existing plan absent the
acquisition or combination, and shall only be made to individuals who were not
Employees or Non-Employee Directors prior to such acquisition or combination.


(d) No Fractional Shares.  Unless otherwise determined by the Committee, the
number of Shares subject to an Award shall always be a whole number.  No
fractional Shares may be issued under the Plan, but the Committee may, in its
discretion, adopt any rounding convention it deems suitable or pay cash in lieu
of any fractional Share in settlement of an Award.


(e) Individual Option and SAR Limit.  The aggregate number of Shares subject to
Options and/or Stock Appreciation Rights granted during any calendar year to any
one Participant other than a Non-Employee Director shall not exceed 250,000
Shares (subject to adjustment as provided in Section 12(a)).


(f) Performance-Based Compensation Limit.  With respect to Awards of
Performance-Based Compensation, (i) the maximum number of Shares that may be the
subject of Full Value Awards that are denominated in Shares or Share equivalents
and that are granted to any Participant during any calendar year shall not
exceed 250,000 Shares (subject to adjustment as provided in Section 12(a)); and
(ii) the maximum amount payable with respect to Full Value Awards that are
denominated other than in Shares or Share equivalents and that are granted to
any one Participant during any calendar year shall not exceed $2,000,000.


7

--------------------------------------------------------------------------------

(g) Limits on Awards to Non-Employee Directors.  The aggregate grant date fair
value (as determined in accordance with generally accepted accounting principles
applicable in the United States) of all Awards granted during any calendar year
to any Non-Employee Director, together with the amount of any cash fees or
retainers paid to such Non-Employee Director during such calendar year with
respect to such individual's Service as a Non-Employee Director, in each case
excluding any supplemental Awards granted or cash fees or retainers paid to a
Non-Employee Director with respect to such individual's Service as the Chairman
of the Board, shall not exceed $400,000.


5. Eligibility.  Participation in the Plan is limited to Service Providers. 
Incentive Stock Options may only be granted to Employees.
6. General Terms of Awards.
(a) Award Agreement.  Each Award shall be evidenced by an Agreement setting
forth the amount of the Award together with such other terms and conditions
applicable to the Award (and not inconsistent with the Plan) as determined by
the Committee. An Award to a Participant may be made singly or in combination
with any form of Award.  Two types of Awards may be made in tandem with each
other such that the exercise of one type of Award with respect to a number of
Shares reduces the number of Shares subject to the related Award by at least an
equal amount.
(b) Vesting and Term.  Each Agreement shall set forth the period until the
applicable Award is scheduled to expire (which shall not be more than ten years
from the Grant Date), and the applicable vesting conditions and any applicable
performance period.  The Committee may provide in an Agreement for such vesting
conditions and timing as it may determine.
(c) Transferability.  Except as provided in this Section 6(c), (i) during the
lifetime of a Participant, only the Participant or the Participant's guardian or
legal representative may exercise an Option or SAR, or receive payment with
respect to any other Award; and (ii) no Award may be sold, assigned,
transferred, exchanged or encumbered, voluntarily or involuntarily, other than
by will or the laws of descent and distribution.  Any attempted transfer in
violation of this Section 6(c) shall be of no effect.  The Committee may,
however, provide in an Agreement or otherwise that an Award (other than an
Incentive Stock Option) may be transferred pursuant to a domestic relations
order or may be transferable by gift to any "family member" (as defined in
General Instruction A.1(a)(5) to Form S-8 under the Securities Act of 1933) of
the Participant.  Any Award held by a transferee shall continue to be subject to
the same terms and conditions that were applicable to that Award immediately
before the transfer thereof.  For purposes of any provision of the Plan relating
to notice to a Participant or to acceleration or termination of an Award upon
the death or termination of Service of a Participant, the references to
"Participant" shall mean the original grantee of an Award and not any
transferee.
(d) Designation of Beneficiary.  To the extent permitted by the Committee, a
Participant may designate a beneficiary or beneficiaries to exercise any Award
or receive a payment under any Award that is exercisable or payable on or after
the Participant's death.  Any such designation shall be on a form approved by
the Company and shall be effective upon its receipt by the Company.
8

--------------------------------------------------------------------------------

(e) Termination of Service.
(i) Unless otherwise provided in an applicable Agreement or another
then-effective written agreement between a Participant and the Company, and
subject to Section 12 of this Plan, if a Participant's Service with the Company
and all of its Affiliates terminates, the following provisions shall apply for
Option and SAR Awards (in all cases subject to the scheduled expiration of an
Option or SAR Award, as applicable):
(A)         Upon termination of Service for any reason, all unvested and
unexercisable portions of any outstanding Option and SAR Awards shall be
immediately forfeited without consideration.
(B)         Upon termination of Service for Cause, or voluntarily by the
Participant for any reason other than death, Disability or Retirement, all
rights under any Option and SAR Awards granted to such Participant shall
terminate immediately, and the Participant shall (unless the Committee in its
sole discretion waives this requirement) repay to the Company within 10 days the
amount of any gain realized by the Participant upon any exercise within the
90-day period prior to the termination of Service of any Options or SARs granted
to such Participant.
(C)         Upon termination of Service by reason of death, Disability or
Retirement, the currently vested and exercisable portions of Option and SAR
Awards may be exercised at any time during the remaining term of such Option or
SAR Award, or, in the case of Incentive Stock Options, during such shorter
period as the Committee may determine and so provide in the applicable
Agreement.
(D)         Upon termination of Service for any reason other than those set
forth in subsections (B) and (C) above, the currently vested and exercisable
portions of Option and SAR Awards may be exercised for a period of 90 days after
the date of such termination, and in no event after the expiration date of the
Option or SAR Award.
(ii)         Unless otherwise provided in an applicable Agreement or another
then-effective written agreement between a Participant and the Company, and
subject to Section 12 of this Plan, if a Participant's Service with the Company
and all of its Affiliates terminates, the following provisions shall apply for
Full Value Awards:
(A)         Upon termination of Service by reason of death or Disability,
(x)         all unvested portions of any outstanding Full Value Awards subject
to only service-based vesting conditions shall vest in full immediately upon
such termination; and
(y)         for any outstanding Full Value Awards subject to performance-based
vesting conditions at the time of such termination, such Full Value Awards shall
vest at the end of the applicable performance period based on actual performance
at the end of such performance period.
(B)         If a Participant's Service is terminated by the Company without
Cause, or if a Participant subject to Section 16 of the Exchange Act voluntarily
terminates his or her Service for Good Reason,
9

--------------------------------------------------------------------------------

(x)         all unvested portions of any outstanding Full Value Awards subject
to only service-based vesting conditions shall vest in full immediately upon
such termination; and
(y)         for any outstanding Full Value Awards subject to performance-based
vesting conditions at the time of such termination, a pro rata portion of such
Full Value Awards shall vest at the end of the applicable performance period
based on actual performance at the end of such performance period and the number
of full months that had elapsed since the beginning of the performance period at
the time of such termination.
(C)         Upon termination of Service by reason of Retirement,
(x)         the Ratable Portion of any outstanding Full Value Awards subject to
only service-based vesting conditions shall immediately vest upon such
termination; and
(y)         for any outstanding Full Value Awards subject to performance-based
vesting conditions at the time of such termination, a pro rata portion of such
Full Value Awards shall vest at the end of the applicable performance period
based on actual performance at the end of such performance period and the number
of full months that had elapsed since the beginning of the performance period at
the time of such termination.
(D)         Upon termination of Service for any reason other than as set forth
in subsections (A), (B) and (C) above, all unvested portions of any outstanding
Full Value Awards shall be immediately forfeited without consideration.
For purposes of this Section 6(e)(ii), "Ratable Portion" shall be determined
with respect to each separate Full Value Award and shall be equal to (x) the
number of Shares covered by such Full Value Award multiplied by the portion of
the vesting period that expired at the date of the Participant's termination of
Service, measured on the basis of full months, reduced by (y) the number of
Shares covered by such Full Value Award that had previously vested as of the
date of the Participant's termination of Service.
(f) Rights as Shareholder.  No Participant shall have any rights as a
shareholder with respect to any Shares covered by an Award unless and until the
date the Participant becomes the holder of record of the Shares, if any, to
which the Award relates.
(g) Performance-Based Awards.  Any Award may be granted as a performance-based
Award if the Committee establishes one or more measures of corporate, business
unit or individual performance which must be attained, and the performance
period over which the specified performance is to be attained, as a condition to
the grant, vesting, exercisability, lapse of restrictions and/or settlement in
cash or Shares of such Award.  In connection with any such Award, the Committee
shall determine the extent to which performance measures have been attained and
other applicable terms and conditions have been satisfied, and the degree to
which the grant, vesting, exercisability, lapse of restrictions and/or
settlement of such Award has been earned.  Any performance-based Award that is
intended by the Committee to qualify as Performance-Based Compensation shall
additionally be subject to the requirements of Section 16 of this Plan.  Except
as provided in Section 16 with respect to Performance-Based Compensation, the
Committee shall also have the authority to provide, in an Agreement or
otherwise, for the modification of a performance period and/or adjustments or
waivers of the achievement of performance goals under specified circumstances
such as (i) the occurrence of events that are unusual in nature or infrequently
occurring, such as a Change in Control, acquisitions, divestitures,
restructuring activities, recapitalizations, or asset write-downs, (ii) a change
in applicable tax laws or accounting principles, or (iii) the Participant's
death or Disability.
10

--------------------------------------------------------------------------------

(h) Dividends and Dividend Equivalents.  No dividends, dividend equivalents or
distributions will be paid with respect to Shares subject to an Option or SAR
Award. Any dividends or distributions payable with respect to Shares that are
subject to the unvested portion of a Restricted Stock Award will be subject to
the same restrictions and risk of forfeiture as the Shares to which such
dividends or distributions relate.  In its discretion, the Committee may provide
in an Award Agreement for a Stock Unit Award or an Other Stock-Based Award that
the Participant will be entitled to receive dividend equivalents, based on
dividends actually declared and paid on outstanding Shares, on the units or
other Share equivalents subject to the Stock Unit Award or Other Stock-Based
Award, and such dividend equivalents will be subject to the same restrictions
and risk of forfeiture as the units or other Share equivalents to which such
dividend equivalents relate. The additional terms of any such dividend
equivalents will be as set forth in the applicable Agreement, including the time
and form of payment and whether such dividend equivalents will be credited with
interest or deemed to be reinvested in additional units or Share equivalents. 
Any Shares issued or issuable during the term of this Plan as the result of the
reinvestment of dividends or the deemed reinvestment of dividend equivalents in
connection with an Award or a Prior Plan Award shall be counted against, and
replenish upon any subsequent forfeiture, the Plan's share reserve as provided
in Section 4.


7. Stock Option Awards.
(a) Type and Exercise Price.  The Agreement pursuant to which an Option Award is
granted shall specify whether the Option is an Incentive Stock Option or a
Non-Qualified Stock Option.  The exercise price at which each Share subject to
an Option Award may be purchased shall be determined by the Committee and set
forth in the Agreement, and shall not be less than the Fair Market Value of a
Share on the Grant Date, except in the case of Substitute Awards (to the extent
consistent with Code Section 409A and, in the case of Incentive Stock Options,
Code Section 424).
(b) Payment of Exercise Price.  The purchase price of the Shares with respect to
which an Option Award is exercised shall be payable in full at the time of
exercise.  The purchase price may be paid in cash or in such other manner as the
Committee may permit, including by payment under a broker-assisted sale and
remittance program, by withholding Shares otherwise issuable to the Participant
upon exercise of the Option or by delivery to the Company of Shares (by actual
delivery or attestation) already owned by the Participant (in each case, such
Shares having a Fair Market Value as of the date the Option is exercised equal
to the purchase price of the Shares being purchased).
(c) Exercisability and Expiration.  Each Option Award shall be exercisable in
whole or in part on the terms provided in the Agreement.  No Option Award shall
be exercisable at any time after its scheduled expiration.  When an Option Award
is no longer exercisable, it shall be deemed to have terminated.
(d) Incentive Stock Options.
(i)         An Option Award will constitute an Incentive Stock Option Award only
if the Participant receiving the Option Award is an Employee, and only to the
extent that (A) it is so designated in the applicable Agreement and (B) the
aggregate Fair Market Value (determined as of the Option Award's Grant Date) of
the Shares with respect to which Incentive Stock Option Awards held by the
Participant first become exercisable in any calendar year (under the Plan and
all other plans of the Company and its Affiliates) does not exceed $100,000 or
such other amount specified by the Code.  To the extent an Option Award granted
to a Participant exceeds this limit, the Option Award shall be treated as a
Non-Qualified Stock Option Award.  The maximum number of Shares that may be
issued upon the exercise of Incentive Stock Option Awards under the Plan shall
be 1,000,000, subject to adjustment as provided in Section 12(a).
11

--------------------------------------------------------------------------------

(ii)         No Participant may receive an Incentive Stock Option Award under
the Plan if, immediately after the grant of such Award, the Participant would
own (after application of the rules contained in Code Section 424(d)) Shares
possessing more than 10% of the total combined Voting Power of all classes of
stock of the Company or an Affiliate, unless (A) the per Share exercise price
for such Award is at least 110% of the Fair Market Value of a Share on the Grant
Date and (B) such Award will expire no later than five years after its Grant
Date.


(iii)         For purposes of continued Service by a Participant who has been
granted an Incentive Stock Option Award, no approved leave of absence may exceed
three months unless reemployment upon expiration of such leave is provided by
statute or contract.  If reemployment is not so provided, then on the date six
months following the first day of such leave, any Incentive Stock Option held by
the Participant shall cease to be treated as an Incentive Stock Option and shall
be treated for tax purposes as a Non-Qualified Stock Option.
(iv)         If an Incentive Stock Option Award is exercised after the
expiration of the exercise periods that apply for purposes of Code Section 422,
such Option shall thereafter be treated as a Non-Qualified Stock Option.
(v)         The Agreement covering an Incentive Stock Option Award shall contain
such other terms and provisions that the Committee determines necessary to
qualify the Option Award as an Incentive Stock Option Award.
8. Stock Appreciation Right Awards.
(a) Nature of Award.  An Award of Stock Appreciation Rights shall be subject to
such terms and conditions as are determined by the Committee, and shall provide
a Participant the right to receive upon exercise of the SAR Award all or a
portion of the excess of (i) the Fair Market Value as of the date of exercise of
the SAR Award of the number of Shares as to which the SAR Award is being
exercised, over (ii) the aggregate exercise price for such number of Shares. 
The per Share exercise price for any SAR Award shall be determined by the
Committee and set forth in the applicable Agreement, and shall not be less than
the Fair Market Value of a Share on the Grant Date, except in the case of
Substitute Awards (to the extent consistent with Code Section 409A).
(b) Exercise of SAR.  Each SAR Award may be exercisable in whole or in part at
the times, on the terms and in the manner provided in the Agreement.  No SAR
Award shall be exercisable at any time after its scheduled expiration.  When a
SAR Award is no longer exercisable, it shall be deemed to have terminated.  Upon
exercise of a SAR Award, payment to the Participant shall be made at such time
or times as shall be provided in the Agreement in the form of cash, Shares or a
combination of cash and Shares as determined by the Committee.  The Agreement
may provide for a limitation upon the amount or percentage of the total
appreciation on which payment (whether in cash and/or Shares) may be made in the
event of the exercise of a SAR Award.
12

--------------------------------------------------------------------------------

9. Restricted Stock Awards.
(a) Vesting and Consideration.  Shares subject to a Restricted Stock Award shall
be subject to vesting and the lapse of applicable restrictions based on such
conditions or factors, including the achievement of specified performance goals,
and occurring over such period of time as the Committee may determine in its
discretion.  The Committee may provide whether any consideration other than
Services must be received by the Company or any Affiliate as a condition
precedent to the grant of a Restricted Stock Award, and may correspondingly
provide for Company reacquisition or repurchase rights if such additional
consideration has been required and some or all of a Restricted Stock Award does
not vest.
(b) Shares Subject to Restricted Stock Awards.  Unvested Shares subject to a
Restricted Stock Award shall be evidenced by a book-entry in the name of the
Participant with the Company's transfer agent or by one or more Stock
certificates issued in the name of the Participant.  Any such Stock certificate
shall be deposited with the Company or its designee, together with an assignment
separate from the certificate, in blank, signed by the Participant, and bear an
appropriate legend referring to the restricted nature of the Restricted Stock
evidenced thereby.  Any book-entry shall be subject to comparable restrictions
and corresponding stop transfer instructions.  Upon the vesting of Shares of
Restricted Stock, and the Company's determination that any necessary conditions
precedent to the release of vested Shares (such as satisfaction of tax
withholding obligations and compliance with applicable legal requirements) have
been satisfied, such vested Shares shall be made available to the Participant in
such manner as may be prescribed or permitted by the Committee.  Except as
otherwise provided in the Plan or an applicable Agreement, a Participant with a
Restricted Stock Award shall have all the rights of a shareholder, including the
right to vote the Shares of Restricted Stock.
10. Stock Unit Awards.
(a) Vesting and Consideration.  A Stock Unit Award shall be subject to vesting
and the lapse of applicable restrictions based on such conditions or factors and
occurring over such period of time as the Committee may determine in its
discretion.  If vesting of a Stock Unit Award is conditioned on the achievement
of specified performance goals, the extent to which they are achieved over the
specified performance period shall determine the number of Stock Units that will
be earned and eligible to vest, which may be greater or less than the target
number of Stock Units stated in the Agreement. The Committee may provide whether
any consideration other than Services must be received by the Company or any
Affiliate as a condition precedent to the settlement of a Stock Unit Award.
(b) Payment of Award.  Following the vesting of a Stock Unit Award, and the
Company's determination that any necessary conditions precedent to the
settlement of the Award (such as satisfaction of tax withholding obligations and
compliance with applicable legal requirements) have been satisfied, settlement
of the Award and payment to the Participant shall be made at such time or times
in the form of cash, Shares (which may themselves be considered Restricted Stock
under the Plan) or a combination of cash and Shares as determined by the
Committee.
11. Other Stock-Based Awards.  The Committee may from time to time grant Shares
and other Awards that are valued by reference to and/or payable in whole or in
part in Shares under the Plan.  The Committee shall determine the terms and
conditions of such Awards, which shall be consistent with the terms and purposes
of the Plan.  The Committee may direct the Company to issue Shares subject to
restrictive legends and/or stop transfer instructions that are consistent with
the terms and conditions of the Award to which the Shares relate.
13

--------------------------------------------------------------------------------



12. Changes in Capitalization, Corporate Transactions, Change in Control.


(a) Adjustments for Changes in Capitalization.  In the event of any equity
restructuring (within the meaning of FASB ASC Topic 718) that causes the per
share value of Shares to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the
Committee shall make such adjustments as it deems equitable and appropriate to
(i) the aggregate number and kind of Shares or other securities issued or
reserved for issuance under the Plan, (ii) the number and kind of Shares or
other securities subject to outstanding Awards, (iii) the exercise price of
outstanding Options and SARs, and (iv) any maximum limitations prescribed by the
Plan with respect to certain types of Awards or the grants to individuals of
certain types of Awards.  In the event of any other change in corporate
capitalization, including a merger, consolidation, reorganization, or partial or
complete liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee to prevent dilution or enlargement of rights of Participants.  In
either case, any such adjustment shall be conclusive and binding for all
purposes of the Plan.  No adjustment shall be made pursuant to this Section
12(a) in connection with the conversion of any convertible securities of the
Company, or in a manner that would cause Incentive Stock Options to violate
Section 422(b) of the Code or cause an Award to be subject to adverse tax
consequences under Section 409A of the Code.


(b) Corporate Transactions.  Unless otherwise provided in an applicable
Agreement or another written agreement between a Participant and the Company,
the following provisions shall apply to outstanding Awards in the event of a
Change in Control that involves a Corporate Transaction.


(i)         Continuation, Assumption or Replacement of Awards.  In the event of
a Corporate Transaction, then the surviving or successor entity (or its Parent)
may continue, assume or replace Awards outstanding as of the date of the
Corporate Transaction (with such adjustments as may be required or permitted by
Section 12(a)), and such Awards or replacements therefor shall remain
outstanding and be governed by their respective terms, subject to Section
12(b)(iv) below.  A surviving or successor entity may elect to continue, assume
or replace only some Awards or portions of Awards.  For purposes of this Section
12(b)(i), an Award shall be considered assumed or replaced if, in connection
with the Corporate Transaction and in a manner consistent with Code Section 409A
(and Code Section 424 if the Award is an ISO), either (A) the contractual
obligations represented by the Award are expressly assumed by the surviving or
successor entity (or its Parent) with appropriate adjustments to the number and
type of securities subject to the Award and the exercise price thereof that
preserves the intrinsic value of the Award existing at the time of the Corporate
Transaction, or (B) the Participant has received a comparable equity-based award
that preserves the intrinsic value of the Award existing at the time of the
Corporate Transaction and contains terms and conditions that are substantially
similar to those of the Award.


(ii)         Acceleration.  If and to the extent that outstanding Awards under
the Plan are not continued, assumed or replaced in connection with a Corporate
Transaction, then (A) all outstanding Options and SARs shall become fully vested
and exercisable for such period of time prior to the effective time of the
Corporate Transaction as is deemed fair and equitable by the Committee, and
shall terminate at the effective time of the Corporate Transaction, (B) all
outstanding Full Value Awards shall fully vest immediately prior to the
effective time of the Corporate Transaction, and (C) to the extent vesting of
any Award is subject to satisfaction of specified performance goals, the portion
of such Award that shall be deemed "fully vested" for purposes of this Section
12(b)(ii) shall be based on performance as of the effective time of the
Corporate Transaction, with the performance goals appropriately adjusted to
reflect the portion of the performance period that has elapsed as of the
effective time of the Corporate Transaction. The Committee shall provide written
notice of the period of accelerated exercisability of Options and SARs to all
affected Participants.  The exercise of any Option or SAR whose exercisability
is accelerated as provided in this Section 12(b)(ii) shall be conditioned upon
the consummation of the Corporate Transaction and shall be effective only
immediately before such consummation.
14

--------------------------------------------------------------------------------



(iii)        Payment for Awards.  If and to the extent that outstanding Awards
under the Plan are not continued, assumed or replaced in connection with a
Corporate Transaction, then the Committee may provide that some or all of such
outstanding Awards shall be canceled at or immediately prior to the effective
time of the Corporate Transaction in exchange for payments to the holders as
provided in this Section 12(b)(iii).   The Committee will not be required to
treat all Awards similarly for purposes of this Section 12(b)(iii).  The payment
for any Award canceled shall be in an amount equal to the difference, if any,
between (A) the fair market value (as determined in good faith by the Committee)
of the consideration that would otherwise be received in the Corporate
Transaction for the number of Shares subject to the Award, and (B) the aggregate
exercise price (if any) for the Shares subject to such Award.  If the amount
determined pursuant to the preceding sentence is not a positive number with
respect to any Award, such Award may be canceled pursuant to this Section
12(b)(iii) without payment of any kind to the affected Participant. With respect
to an Award whose vesting is subject to the satisfaction of specified
performance goals, the number of Shares subject to such an Award for purposes of
this Section 12(b)(iii) shall be the number of Shares as to which the Award
would have been deemed "fully vested" for purposes of Section 12(b)(ii). 
Payment of any amount under this Section 12(b)(iii) shall be made in such form,
on such terms and subject to such conditions as the Committee determines in its
discretion, which may or may not be the same as the form, terms and conditions
applicable to payments to the Company's shareholders in connection with the
Corporate Transaction, and may, in the Committee's discretion, include
subjecting such payments to vesting conditions comparable to those of the Award
canceled, subjecting such payments to escrow or holdback terms comparable to
those imposed upon the Company's shareholders under the Corporate Transaction,
or calculating and paying the present value of payments that would otherwise be
subject to escrow or holdback terms.


(iv)         Termination After a Corporate Transaction.  If and to the extent
that Awards are continued, assumed or replaced under the circumstances described
in Section 12(b)(i), and if within 24 months after the Corporate Transaction a
Participant experiences an involuntary termination of Service for reasons other
than Cause, or in the case of Participants subject to Section 16 of the Exchange
Act voluntarily terminates his or her Service for Good Reason, then
(A) outstanding Option and SAR Awards issued to the Participant that are not yet
fully exercisable shall immediately become exercisable in full and shall remain
exercisable for one year following the Participant's termination of Service, and
(B) any Full Value Awards that are not yet fully vested shall immediately vest
in full (with vesting in full for a performance-based award determined as
provided in Section 12(b)(ii), except that the proportionate vesting amount will
be determined with respect to the portion of the performance period during which
the Participant was a Service Provider).


(c) Other Change in Control.  In the event of a Change in Control that does not
involve a Corporate Transaction, the Committee may, in its discretion, take such
action as it deems appropriate with respect to outstanding Awards, which may
include: (A)  providing for the cancellation of any Award in exchange for
payments in a manner similar to that provided in Section 12(b)(iii) or (B)
making such adjustments to the Awards then outstanding as the Committee deems
appropriate to reflect such Change in Control, which may include the
acceleration of vesting in full or in part. The Committee will not be required
to treat all Awards similarly in such circumstances, and may include such
further provisions and limitations in any Award Agreement as it may deem
equitable and in the best interests of the Company.


(d) Dissolution or Liquidation.  Unless otherwise provided in an applicable
Agreement, in the event of a proposed dissolution or liquidation of the Company,
the Committee will notify each Participant as soon as practicable prior to the
effective date of such proposed transaction.  An Award will terminate
immediately prior to the consummation of such proposed action.
15

--------------------------------------------------------------------------------



13. Plan Participation and Service Provider Status.  Status as a Service
Provider shall not be construed as a commitment that any Award will be made
under the Plan to that Service Provider or to eligible Service Providers
generally.  Nothing in the Plan or in any Agreement or related documents shall
confer upon any Service Provider or Participant any right to continued Service
with the Company or any Affiliate, nor shall it interfere with or limit in any
way any right of the Company or any Affiliate to terminate the person's Service
at any time with or without Cause or change such person's compensation, other
benefits, job responsibilities or title.


14. Tax Withholding.  The Company or any Affiliate, as applicable, shall have
the right to (i) withhold from any cash payment under the Plan or any other
compensation owed to a Participant an amount sufficient to cover any required
withholding taxes related to the grant, vesting, exercise or settlement of an
Award, and (ii) require a Participant or other person receiving Shares under the
Plan to pay a cash amount sufficient to cover any required withholding taxes
before actual receipt of those Shares.  In lieu of all or any part of a cash
payment from a person receiving Shares under the Plan, the Committee may permit
the Participant to satisfy all or any part of the required tax withholding
obligations (but not to exceed the maximum individual statutory tax rate in each
applicable jurisdiction) by authorizing the Company to withhold a number of the
Shares that would otherwise be delivered to the Participant pursuant to the
Award, or by delivering to the Company Shares already owned by the Participant,
with the Shares so withheld or delivered having a Fair Market Value on the date
the taxes are required to be withheld equal to the amount of taxes to be
withheld.
15. Effective Date, Duration, Amendment and Termination of the Plan.
(a) Effective Date.  The Plan shall become effective on the date it is approved
by the Company's shareholders, which shall be considered the date of its
adoption for purposes of Treasury Regulation §1.422-2(b)(2)(i). No Awards shall
be made under the Plan prior to its effective date.
(b) Duration of the Plan.  The Plan shall remain in effect until all Shares
subject to it are distributed, all Awards have expired or terminated, the Plan
is terminated pursuant to Section 15(c), or the tenth anniversary of the
effective date of the Plan, whichever occurs first (the "Termination Date"). 
Awards made before the Termination Date shall continue to be outstanding in
accordance with their terms and the terms of the Plan unless otherwise provided
in the applicable Agreements.
(c) Amendment and Termination of the Plan.  The Board may at any time terminate,
suspend or amend the Plan.  The Company shall submit any amendment of the Plan
to its shareholders for approval only to the extent required by applicable laws
or regulations or the rules of any securities exchange on which the Shares may
then be listed.  No termination, suspension, or amendment of the Plan may
materially impair the rights of any Participant under a previously granted Award
without the Participant's consent, unless such action is necessary to comply
with applicable law or stock exchange rules.


(d) Amendment of Awards.  Subject to Section 15(e), the Committee may
unilaterally amend the terms of any Agreement evidencing an Award previously
granted, except that no such amendment may materially impair the rights of any
Participant under the applicable Award without the Participant's consent, unless
such amendment is necessary to comply with applicable law or stock exchange
rules or any compensation recovery policy as provided in Section 18(i).
16

--------------------------------------------------------------------------------



(e) No Option or SAR Repricing.  Except as provided in Section 12(a), no Option
or Stock Appreciation Right Award granted under the Plan may be (i) amended to
decrease the exercise price thereof, (ii) cancelled in conjunction with the
grant of any new Option or Stock Appreciation Right Award with a lower exercise
price, (iii) cancelled in exchange for cash, other property or the grant of any
Full Value Award at a time when the per share exercise price of the Option or
Stock Appreciation Right Award is greater than the current Fair Market Value of
a Share, or (iv) otherwise subject to any action that would be treated under
accounting rules as a "repricing" of such Option or Stock Appreciation Right
Award, unless such action is first approved by the Company's shareholders.


16. Performance-Based Compensation.
(a) Designation of Awards.  If the Committee determines at the time a Full Value
Award is granted to a Participant that such Participant is, or is likely to be,
a "covered employee" for purposes of Code Section 162(m) as of the end of the
tax year in which the Company would ordinarily claim a tax deduction in
connection with such Award, then the Committee may provide that this Section 16
will be applicable to such Award, which shall be considered Performance-Based
Compensation.


(b) Compliance with Code Section 162(m).  If an Award is subject to this Section
16, then the grant of the Award, the vesting and lapse of restrictions thereon
and/or the distribution of cash, Shares or other property pursuant thereto, as
applicable, shall be subject to the achievement over the applicable performance
period of one or more performance goals based on one or more of the performance
measures specified in Section 16(c).  The Committee will select the applicable
performance measure(s) and specify the performance goal(s) based on those
performance measures for any performance period, specify in terms of an
objective formula or standard the method for calculating the amount payable to a
Participant if the performance goal(s) are satisfied, and certify the degree to
which applicable performance goals have been satisfied and any amount that vests
and is payable in connection with an Award subject to this Section 16, all
within the time periods prescribed by and consistent with the other requirements
of Code Section 162(m).  In specifying the performance goals applicable to any
performance period, the Committee may provide that one or more objectively
determinable adjustments shall be made to the performance measures on which the
performance goals are based, which may include adjustments that would cause such
measures to be considered "non-GAAP financial measures" within the meaning of
Rule 101 under Regulation G promulgated by the Securities and Exchange
Commission, including but not limited to adjustments for events that are unusual
in nature or infrequently occurring, such as a Change in Control, acquisitions,
divestitures, restructuring activities or asset write-downs, or for changes in
applicable tax laws or accounting principles.  The Committee may also adjust
performance measures for a performance period to the extent permitted by Code
Section 162(m) in connection with an event described in Section 12(a) to prevent
the dilution or enlargement of a Participant's rights with respect to
Performance-Based Compensation.  The Committee may adjust downward, but not
upward, any amount determined to be otherwise payable in connection with an
Award subject to this Section 16.  The Committee may also provide, in an
Agreement or otherwise, that the achievement of specified performance goals in
connection with an Award subject to this Section 16 may be waived upon the death
or Disability of the Participant or under any other circumstance with respect to
which the existence of such possible waiver will not cause the Award to fail to
qualify as "performance-based compensation" under Code Section 162(m).
17

--------------------------------------------------------------------------------



(c) Performance Measures.  For purposes of any Full Value Award considered
Performance-Based Compensation subject to this Section 16, the performance
measures to be utilized shall be limited to one or a combination of two or more
of the following performance measures: (i) net earnings or net income; (ii)
earnings before one or more of interest, taxes, depreciation, amortization and
share-based compensation expense; (iii) earnings per share (basic or diluted);
(iv) net sales; (v) comparable store sales; (vi) average sales per square foot;
(vii) average sales per square foot for new stores; (viii) gross profit; (ix)
operating income; (x) profitability as measured by return ratios (including, but
not limited to, return on assets, return on equity, return on invested capital
and return on revenue) or by the degree to which any of the foregoing earnings
measures exceed a percentage of revenue or gross profit; (xi) cash flow
(including, but not limited to, operating cash flow, free cash flow and cash
flow return on capital); (xii) margins (including, but not limited to, one or
more of gross, operating and net earnings margins); (xiii) stock price; (xiv)
total shareholder return; (xv) cost and expense management; (xvi) improvement in
or attainment of working capital or inventory levels; (xvii) market share;
(xviii) economic value added models or equivalent metrics; (xix) customer
satisfaction or customer growth; or (xx) employee satisfaction.  Any performance
goal based on one or more of the foregoing performance measures may be expressed
in absolute amounts, on a per share basis (basic or diluted), relative to one or
more other performance measures, as a growth rate or change from preceding
periods, or as a comparison to the performance of specified companies, indices
or other external measures, and may relate to one or any combination of Company,
Affiliate, Subsidiary, division, business unit, operational unit or individual
performance.
17. Confidentiality and Non-Solicitation. Participants receiving Awards under
the Plan must adhere to the following confidentiality and non-solicitation
terms, which covenants supplement, and do not supersede, any and all
confidentiality, non-disclosure, non-competition and/or non-solicitation
obligations contained in any other agreements a Participant may have entered or
will enter into with the Company or imposed by law under the trade secrets act.
(a) Confidentiality. During the period during which a Participant is a Service
Provider of the Company and thereafter, such Participant shall hold in strict
confidence and not use or disclose at any time, other than for the benefit of
the Company, any of the Company's trade secrets, confidential and proprietary
information and all other information and data of the Company that is not
generally publicly known, including, without limitation, the Company's profile
of prospective or current vendors or customers, business methods and structure,
details of the Company's contracts and business matters, personnel information,
marketing strategies and plans, business plans, pricing information and
strategies, costs information, and financial data, whether or not reduced to
writing or other tangible medium of expression, including work product created
by the Participant in rendering services to the Company ("Confidential
Information"). With respect to any particular trade secret information, the
Participant's confidentiality/non-disclosure obligations shall continue as long
as such information constitutes a trade secret under applicable law. With
respect to any particular Confidential Information that does not constitute a
trade secret, the Participant's confidentiality/non-disclosure obligations shall
continue as long as such information remains confidential, and shall not apply
to information that becomes generally known to the public through no fault or
action of the Participant.
(b) Non-Solicitation. During a Participant's Service and for one (1) year
immediately following termination of the Participant's Service, the Participant
shall not: (i) recruit or employ any person who is then a current Employee of
the Company; (ii) assist any competing retail footwear business in the
recruitment or hiring of any person who is then a current Employee of the
Company; (iii) advise, suggest or recommend to any competing retail footwear
business that it solicit or employ any person who is then a current Employee of
the Company; or (iv) solicit or induce any of the Company's independent
contractors, subcontractors, vendors, suppliers, customers or consultants to
terminate or adversely modify their relationship with the Company.
18

--------------------------------------------------------------------------------

(c) Forfeiture and Recovery.  If a Participant violates the terms set forth in
(a) or (b) above or any other confidentiality, non-disclosure, non-competition,
non-solicitation or other restrictive covenant obligation under any other
agreement the Participant may have entered or will enter into with the Company,
including, but not limited to, any employment, non-competition, non-disclosure,
non-solicitation or restrictive covenants agreement, then, notwithstanding any
other provision of this Plan, (i) any unvested Full Value Awards will
automatically be forfeited and cancelled; (ii) any unexercised Options and SARs
will automatically be forfeited and cancelled; (iii) if any Full Value Awards
vested within one year of the time of the violation, then the Participant will
pay to the Company, upon demand and at the Company's sole discretion, an amount
in cash equal to the Fair Market Value of such Full Value Award at the time such
Full Value Award vested, less any taxes incurred by the Participant as a result
of the vesting of such Full Value Award; and (iv) if any Options or SARs were
exercised within one year of the time of the violation, then the Participant
will pay to the Company, upon demand and at the Company's sole discretion, an
amount in cash equal to the gain realized by the Participant upon the exercise
of such Options or SARs (after taking into account any taxes incurred by the
Participant in connection with the exercise of such Options or SARs). Such
forfeiture and/or recovery are in addition to, and not in lieu of, any and all
other legal and/or equitable remedies that may be available to the Company in
connection with a Participant's violation of any of the covenants set forth in
(a) and (b) above or any other confidentiality, non-disclosure, non-competition,
non-solicitation or other restrictive covenant obligation under any other
agreement the Participant may have entered or will enter into with the Company.
18. Other Provisions.
(a) Unfunded Plan.  The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan.  Neither the Company, its Affiliates, the Committee, nor the
Board shall be deemed to be a trustee of any amounts to be paid under the Plan
nor shall anything contained in the Plan or any action taken pursuant to its
provisions create or be construed to create a fiduciary relationship between the
Company and/or its Affiliates, and a Participant.   To the extent any person has
or acquires a right to receive a payment in connection with an Award under the
Plan, this right shall be no greater than the right of an unsecured general
creditor of the Company.
(b) Limits of Liability.  Except as may be required by law, neither the Company
nor any member of the Board or of the Committee, nor any other person
participating (including participation pursuant to a delegation of authority
under Section 3(c) of the Plan) in any determination of any question under the
Plan, or in the interpretation, administration or application of the Plan, shall
have any liability to any party for any action taken, or not taken, in good
faith under the Plan.
(c) Compliance with Applicable Legal Requirements and Company Policies.  No
Shares distributable pursuant to the Plan shall be issued and delivered unless
and until the issuance of the Shares complies with all applicable legal
requirements, including compliance with the provisions of applicable state and
federal securities laws, and the requirements of any securities exchanges on
which the Company's Shares may, at the time, be listed.  During any period in
which the offering and issuance of Shares under the Plan is not registered under
federal or state securities laws, Participants shall acknowledge that they are
acquiring Shares under the Plan for investment purposes and not for resale, and
that Shares may not be transferred except pursuant to an effective registration
statement under, or an exemption from the registration requirements of, such
securities laws.  Any stock certificate or book-entry evidencing Shares issued
under the Plan that are subject to securities law restrictions shall bear or be
accompanied by an appropriate restrictive legend or stop transfer instruction. 
Notwithstanding any other provision of this Plan, the acquisition, holding or
disposition of Shares acquired pursuant to the Plan shall in all events be
subject to compliance with applicable Company policies as they exist from time
to time, including without limitation those relating to insider trading,
pledging or hedging transactions, minimum holding periods and stock ownership
guidelines, and to forfeiture or recovery of compensation as provided in Section
18(i).
19

--------------------------------------------------------------------------------

(d) Other Benefit and Compensation Programs.  Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant's regular, recurring compensation for purposes of
the termination, indemnity or severance pay laws of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or an Affiliate unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive cash compensation.
(e) Governing Law.  To the extent that federal laws do not otherwise control,
the Plan and all determinations made and actions taken pursuant to the Plan
shall be governed by the laws of the State of Indiana without regard to its
conflicts-of-law principles and shall be construed accordingly.
(f) Severability.  If any provision of the Plan shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included.


(g) Code Section 409A.  It is intended that (i) all Awards of Options, SARs and
Restricted Stock under the Plan will not provide for the deferral of
compensation within the meaning of Code Section 409A and thereby be exempt from
Code Section 409A, and (ii) all other Awards under the Plan will either not
provide for the deferral of compensation within the meaning of Code Section
409A, or will comply with the requirements of Code Section 409A, and Awards
shall be structured and the Plan administered and interpreted in accordance with
this intent.  The Plan and any Agreement may be unilaterally amended by the
Company in any manner deemed necessary or advisable by the Committee or Board in
order to maintain such exemption from or compliance with Code Section 409A, and
any such amendment shall conclusively be presumed to be necessary to comply with
applicable law.  Notwithstanding anything to the contrary in the Plan or any
Agreement, with respect to any Award that constitutes a deferral of compensation
subject to Code Section 409A:


(i)         If any amount is payable under such Award upon a termination of
Service, a termination of Service will be deemed to have occurred only at such
time as the Participant has experienced a "separation from service" as such term
is defined for purposes of Code Section 409A;


(ii)        If any amount shall be payable with respect to any such Award as a
result of a Participant's "separation from service" at such time as the
Participant is a "specified employee" within the meaning of Code Section 409A,
then no payment shall be made, except as permitted under Code Section 409A,
prior to the first business day after the earlier of (A) the date that is six
months after the Participant's separation from service or (B) the Participant's
death.  Unless the Committee has adopted a specified employee identification
policy as contemplated by Code Section 409A, specified employees will be
identified in accordance with the default provisions specified under Code
Section 409A.


None of the Company, the Board, the Committee nor any other person involved with
the administration of this Plan shall (x) in any way be responsible for ensuring
the exemption of any Award from, or compliance by any Award with, the
requirements of Code Section 409A, (y) have any obligation to design or
administer the Plan or Awards granted thereunder in a manner that minimizes a
Participant's tax liabilities, including the avoidance of any additional tax
liabilities under Code Section 409A, and (z) have any liability to any
Participant for any such tax liabilities.


20

--------------------------------------------------------------------------------

(h) Rule 16b-3.  It is intended that the Plan and all Awards granted pursuant to
it shall be administered by the Committee so as to permit the Plan and Awards to
comply with Exchange Act Rule 16b-3.  If any provision of the Plan or of any
Award would otherwise frustrate or conflict with the intent expressed in this
Section 18(h), that provision to the extent possible shall be interpreted and
deemed amended in the manner determined by the Committee so as to avoid the
conflict.  To the extent of any remaining irreconcilable conflict with this
intent, the provision shall be deemed void as applied to Participants subject to
Section 16 of the Exchange Act to the extent permitted by law and in the manner
deemed advisable by the Committee.


(i) Forfeiture and Compensation Recovery.


(i)         The Committee may specify in an Agreement that the Participant's
rights, payments, and benefits with respect to an Award will be subject to
reduction, cancellation, forfeiture or recovery by the Company upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award.  Such events may include
termination of Service for Cause; violation of any material Company or Affiliate
policy; a determination that the payment of the Award was based on an incorrect
determination that financial or other criteria were met or other conduct by the
Participant that is detrimental to the business or reputation of the Company or
its Affiliates.


(ii)        Awards and any compensation associated therewith may be made subject
to forfeiture, recovery by the Company or other action pursuant to any
compensation recovery policy adopted by the Board or the Committee at any time,
including in response to the requirements of Section 10D of the Exchange Act and
any implementing rules and regulations thereunder, or as otherwise required by
law.  Any Agreement may be unilaterally amended by the Committee to comply with
any such compensation recovery policy.

--------------------------------------------------------------------------------

21